Citation Nr: 1502511	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the reduction of the disability rating for the service-connected medial collateral ligament laxity of the right knee, from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper. 

2.  Entitlement to a disability rating higher than 10 percent for osteoarthritis of the right knee. 

3.  Entitlement to a disability rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010. 

4.  Entitlement to a compensable disability rating for medial collateral ligament laxity of the right knee, from April 1, 2010.  

5.  Entitlement to a disability rating higher than 30 percent prior to March 6, 2014 and higher than 50 percent from March 6, 2014 for right hip osteoarthritis status post right hip replacement.   

6.  Entitlement to a disability rating higher than 20 percent for arthritis of the right ankle with synovial osteochondromatosis. 

7.  Entitlement to service connection for a sinus disorder and allergies. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to August 1984. 

This matter comes before the Board of Veterans Appeals BVA or Board from February 2008, November 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran was afforded a RO hearing in September 2010.  

In a January 2014 decision, the Board determined that the reduction of the disability rating for medial collateral ligament laxity of the right knee from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In January 2014, the Board also remanded issues of entitlement to service connection for a sinus disorder and allergies, entitlement to a rating higher than 30 percent for right hip osteoarthritis, entitlement to a rating higher than 20 percent for arthritis of the right ankle with synovial osteochondromatosis, entitlement to a rating higher than 10 percent for osteoarthritis of the right knee, entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010, and entitlement to a compensable rating for medial collateral ligament laxity of the right knee from April 1, 2010 to the RO for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the Board remand including the provision of a VA medical examination and obtaining medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In an October 2014 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claim was required because the Board erred in the January 2014 decision by providing a statement of reasons or bases which was inadequate for judicial review.  The parties indicated that because the Board did not adequately discuss the potentially applicable regulatory provision, 38 C.F.R. § 3.334(a), and thus, did not provide an adequate statement of reasons or bases for its decision.  In an October 2014 Order, the Court vacated the portion of the January 2014 Board decision that determined that the reduction of the rating of the medial collateral ligament laxity of the right knee, from 30 percent disabling to zero percent disabling effective April 1, 2010, was proper and remanded the matter to the Board for action consistent with the Joint Motion. 

The issues of whether the reduction of the disability rating for the medial collateral ligament laxity of the right knee from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper; entitlement to a rating higher than 10 percent for osteoarthritis of the right knee; entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010; entitlement to a compensable rating for medial collateral ligament laxity of the right knee from April 1, 2010; and service connection for a sinus disorder and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle is not ankylosed and it has not been replaced; nothing unique or unusual has been shown or alleged regarding the right ankle disability.

2.  Prior to March 6, 2014, the Veteran's right hip disability was manifested by residuals of pain and limited motion which were productive of mild to moderate functional impairment, but did not more closely approximate moderately severe or markedly severe residuals, and there is no evidence of painful motion and weakness requiring the use of a cane, ankylosis of the hip joint, or fracture of the femur. 

3.  At no time during the course of the appeal has the Veteran's right hip disability been manifested by symptoms that are productive of markedly severe residual weakness, pain or limitation of motion, nor have the residual symptoms required the use of crutches. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected arthritis of the right ankle with synovial osteochondromatosis have not been met.  38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).  

2.  A rating in excess of 50 percent, to include a rating in excess of 30 percent earlier than March 6, 2014, for the Veteran's right hip disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5054, 5250-55 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided a notice letter to the Veteran in May 2009, prior to the initial adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein, and the duty to assist requirements have been satisfied.  Private treatment records from Dr. Murray (private orthopedist), Dr. Guardino, Manchester Memorial Hospital, and Eastern Connecticut Health Network are associated with the file.  VA treatment records dated from April 1998 to March 2014 are associated with the file.  The Veteran testified at a hearing before the RO and the transcript is of record.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In June 2014, the Veteran specifically informed VA that he had no additional evidence or information to submit.  

The Veteran underwent VA examinations in June 2009, November 2010 and March 2014 to obtain medical evidence as to the nature and severity of his service-connected right ankle and right hip disabilities.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Right Ankle Disability 

The Veteran's arthritis of the right ankle with synovial osteochondromatosis ("right ankle disability") is rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle.  

Under Diagnostic Code 5271, a 20 percent disability rating is warranted for marked limitation of motion of the ankle and the 20 percent rating is the highest schedular rating available under Diagnostic Code 5271.  Thus, a schedular rating in excess of 20 percent is not available under Diagnostic Code 5271. 

Where a diagnostic code is predicated on loss of motion, VA must also consider 38C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca, 8 Vet. App. at 204-207.  However, since a 20 percent evaluation has been granted for the Veteran's service-connected right ankle disability, and since this is the maximum available schedular rating under Diagnostic Code 5271, the Veteran is not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

An ankle rating in excess of 20 percent is possible under Diagnostic Code 5270, ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  However, ankylosis of the right ankle has not been alleged or demonstrated.  For example, the VA examination reports dated in June 2009, November 2010, and 2014 indicate that the Veteran was able to actively move his right ankle, although movement was limited, and there was no ankylosis.  The evidence demonstrates that, despite pain, the Veteran has always had some motion of his right ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  A disability evaluation in excess of 20 percent is not warranted under Diagnostic Code 5270. 

The Board also has considered the other diagnostic code criteria pertaining to the ankle.  A rating higher than 20 percent is not available under Diagnostic Codes 5272, ankylosis of subastragalar or tarsal joint, Diagnostic Code 5273, malunion of the os calcis or astragalus, or Diagnostic Code 5274, astragalectomy as none of these disabilities are shown.  See 38 C.F.R. § 4.71a.  Additionally, there is no showing or allegation that the Veteran's right ankle has ever been replaced.

The Veteran has asserts that his right ankle disability is more severe and disabling than currently rated and he has submitted multiple lay statements from friends and family in which the various individuals report their observations of the Veteran to include observation of his impairment from right ankle and leg problems.  

The Board is sympathetic to the concerns that have been voiced, and grants that the Veteran's ankle undoubtedly causes problems.  It is for that reason that a compensable rating has been assigned.  Were there no impairment, a compensable rating would not be warranted.  However, the rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran and his friends and family have not specifically identified any ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the ankle symptoms that have been described, are what has been determined are consistent with a 20 percent ankle rating.  As such, the criteria for a schedular rating in excess of 10 percent for the Veteran's right ankle disability have not been met, and the Veteran's claim is denied.

Hip

The Veteran's hip disability is currently rated under Diagnostic Code 5054, which provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  After one year, the hip disability is rerated with the minimum rating assignable being 30 percent.  38 C.F.R. § 4.71a, DC 5054. 

A 90 percent rating is assigned following implantation of prosthesis, when there is painful motion or weakness in the hip such as to require the use of crutches.  A 70 percent rating is assignable when there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  Finally, a 50 percent rating may be assigned when there are moderately severe residuals of weakness, pain, or limitation of motion. 

The Board notes that neither the Rating Schedule has not provided definitions for words such as "moderately severe," or "markedly severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Alternatively, Diagnostic Code 5252 governs limitation of flexion of the thigh.  This Code provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  Under Diagnostic Code 5253, for impairment of the thigh, a 10 percent disability rating is warranted for limitation of rotation of the affected leg, if it cannot toe-out more than 15 degrees.  A 20 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 30 percent rating is assigned for limitation of abduction, motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

In October 2006, the RO assigned a 100 percent rating under Diagnostic Code 5054 from July 17, 2006, the date that the Veteran underwent a right hip replacement.  Diagnostic Code 5054 indicates that a 100 percent rating is warranted for one year following implantation of the prosthesis.  A 30 percent rating, the minimum rating under Diagnostic Code 5054, was assigned to the right hip replacement from September 1, 2007.  

The Veteran filed a claim for an increased rating in April 2009.  The increased rating claim was denied in November 2009 and the Veteran perfected an appeal.  During the pendency of the appeal, the RO assigned a 50 percent rating for the hip under Diagnostic Code 5054 from March 6, 2014.  As such, the Board must consider both whether a rating in excess of 50 percent is warranted for the Veteran's right hip disability, and whether a rating in excess of 30 percent is warranted earlier than March 6, 2014.

Prior to March 6, 2014, the weight of the evidence is against a finding of moderately severe residuals of weakness, pain or limitation of motion.  At the June 2009 VA examination, the Veteran reported that he underwent a right hip replacement in July 2007 and asserted that his hip has been good since then.  He reported that he followed his doctor's recommended restrictions including running, twisting motions, and squatting.  He stated that otherwise, he was doing fine and was not restricted from any other activities.  The Veteran indicated that he was always mindful of doing the right thing and he denied receiving any medication or treatment for his right hip.  

Physical examination revealed evidence of guarding as objective evidence of painful motion during testing.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  Hip range of motion was flexion from zero to 110 degrees.  Extension was zero to 20 degrees.  Adduction was zero to 20 degrees.  Abduction was zero to 30 degrees.  External rotation was zero to 60 degrees.  Internal rotation was zero to 20 degrees.  The examiner indicated that range of motion was limited by pain along with limitation of the artificial joint and in general, there was no hip pain including pain on repeated use.  There were no flares, fatigue, lack of endurance, or incoordination with repetition.  There was some weakness.  The examiner indicated that the above factors do not additionally limit joint function.  The diagnosis was right hip degenerative joint disease secondary to right ankle arthritis status post right hip total hip replacement with mild functional impairment as reported by the Veteran.  

At the hearing before the RO in September 2010, the Veteran stated that because of the right hip disability, he had limitation of motion and pain with squatting and turning rapidly right or left.  He denied taking any medication for the right hip disability.  Hearing Transcript, pages 3-5. 

The November 2010 VA examination report indicates that the Veteran denied any interval changes or symptoms in terms of his right hip.  He reported that he was careful when he did his activities of daily living.  Physical examination revealed right hip guarding as objective evidence of painful motion during testing.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  Range of motion testing of the right hip revealed flexion from zero degrees to 110 degrees with pain at 110 degrees; extension from zero degrees to 20 degrees with pain at 20 degrees; adduction from zero degrees to 20 degrees with pain at 20 degrees, abduction from zero degrees to 30 degrees with pain at 30 degrees, external rotation from zero degrees to 50 degrees with pain at 50 degrees, and internal rotation from zero degrees to 20 degrees with pain at 20 degrees.  The examiner noted that there was limited range of motion due to pain, as above, but there was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use.  The diagnosis was status post right hip total hip replacement.  The examiner estimated that the Veteran had moderate functional impairment due to his right lower extremity medical conditions.  

VA treatment records have been reviewed, as have the various lay statements, but ultimately the evidence does not support a rating in excess of 30 percent earlier than March 2014.

Based on the above, the Board finds no more than moderate impairment and residuals due to the right hip replacement and therefore a 50 percent evaluation under Diagnostic Code 5054 is not warranted prior to March 6, 2014.  The weight of the evidence does not show or more nearly approximate moderately severe residuals or impairment due to the right hip replacement for the time period in question.   The weight of the evidence shows that prior to March 6, 2014, the right hip disability more closely approximated mild to moderate impairment and residuals.  

The Veteran has not displayed flexion of the right hip limited to 10 degrees, ankylosis or flail joint of the hip, or malunion of the femur, as would warrant a disability rating in excess of 30 percent under other diagnostic criteria for the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  Additionally, no examiner indicated that the Veteran experienced additional limitation of motion due to such factors as pain, pain on motion, weakness, instability, or related factors.  The 2009 VA examiner opined that the functional impairment due to the right hip disability was mild and the 2010 VA examiner opined that the functional impairment due to the right hip disability and the right ankle and knee disabilities was moderate.  Thus, an increased rating under 38 C.F.R. § 4.40 and 4.45 is not warranted.  See DeLuca, 8 Vet. App. at 202. 

The Board finds that a disability evaluation in excess of 50 percent for the service-connected right hip disability status post right hip replacement is not warranted from March 6, 2014.  The preponderance of the evidence is against a finding of markedly severe residual weakness, pain, or limitation of motion of the right hip following total hip replacement, as would warrant a 70 percent or higher evaluation for the service-connected right hip disability for the time period in question.  

The March 6, 2014 VA examination report, which served as the basis for the increase in the Veteran's hip rating, indicates that the Veteran reported that he is followed by his private doctor for hip pain and last year, he had hip and low back pain and had received 3 epidurals (L4-5) which relieved his pain.  He also reported going to physical therapy, but he reported stopping because of pain.  The Veteran reported that he has chronic (7/10) intermittent right hip pain after walking or turning quickly.  He reported that he takes hydrocodone for his back pain and that seems to help his right hip as well, and he has trouble differentiating hip from back pain that is radiating down the right leg without paresthesia.  

Physical examination reveals that range of motion of the right hip was flexion from zero to 80 degrees with painful motion beginning at 50 degrees.  Extension was from zero to 20 degrees with pain.  Abduction was from zero to 30 degrees with pain; adduction was from zero to 20 degrees with pain; internal rotation was from zero to 20 degrees with pain, and external rotation was from zero to 30 degrees with pain.  Extension was beyond 5 degrees with no pain.  Abduction was not lost beyond 10 degrees and adduction was not limited so that the Veteran was unable to cross his legs.  Rotation was not limited so that the Veteran could not toe-out more than 15 degrees.  Range of motion was the same with 3 repetitions and there was no additional limitation of motion.  The examiner noted that the range of motion was guarded with antalgic gait.  The examiner indicated that the functional loss due to the right hip disability was manifested by less movement than normal, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  There was localized tenderness and pain to palpation for joints and soft tissue of the hip.  Muscle strength in the hip was 5/5.  There was no ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain and limitation of motion.  The Veteran used a cane regularly as a result of the degenerative joint disease in his right hip, knee, ankle, and low back.  The examiner indicated that the Veteran had effective function remaining in his right lower extremity.  The examiner indicated that the right hip disability impacted the Veteran's ability to work because he experienced right hip pain after walking or turning quickly.  The examiner indicated that the right hip disability was manifested by residual pain, decreased range of motion, fatigue, and lack of endurance causing moderate functional impairment.  

The medical evidence for this time period shows that the service-connected osteoarthritis of the right hip status post right hip replacement more closely approximates at most the criteria for a 50 percent rating.  As noted the examiner estimated that the Veteran was experiencing moderate functional impairment as a result of his hip.  This would appear to fall short of the "markedly severe" residuals required for a higher rating.  There is also no showing that the Veteran is required to use crutches as a result of his replaced hip.  Thus, a rating in excess of 50 percent is not warranted under Diagnostic Code 5054 for the right hip replacement.    

The Veteran himself asserts that the right hip disability is more severe than rated and that a higher disability evaluation is warranted.  He also submitted multiple lay statements from friends and family in which the various individuals report their observations of the Veteran to include observation of the Veteran's impairment and symptoms due to the right leg disabilities.  

As noted above, although the Veteran and his friends and family, as lay persons, are competent to describe observable symptoms such as increased pain and they may be competent to provide opinions on some medical issues, see Kahana, supra; as to the specific issue in this case, whether the right hip disability has worsened, falls outside the realm of common knowledge of a lay person.  See also Jandreau, supra.  The Veteran and his family and friends are not shown to possess medical knowledge or expertise.  For the aforementioned reasons, the Board finds that the Veteran and his family and friends have diminished credibility.  That is, their lay statements are outweighed by the VA examination findings and reports that detail the current severity of the right hip disability.  In this case, a medical professional, such as the examiner, who is familiar with hip replacements and the post-replacement recovery and residuals, is in the best place to estimate the severity of the Veteran's residuals.    

There are no objective findings of ankylosis or flail joint of the hip, or nonunion of the femur, as would warrant a disability rating in excess of 50 percent under other diagnostic criteria for the hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  See the March 2014 VA examination report.  Additionally, as the Veteran's currently awarded 50 percent rating is in excess of the maximum schedular rating for limitation of motion of the right hip, a higher rating based on additional limitation of motion due to such factors as pain, weakness, pain on use, incoordination, or fatigability is not warranted.  See Johnston, 10 Vet. App. at 80.  

In conclusion, the Board finds that the assignment of a schedular rating in excess of 30 percent prior to March 6, 2014 and in excess of 50 percent at any time are not warranted for the service-connected right hip disability status post right hip replacement.  Thus, the claim is denied.

5.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right hip and right ankle disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

As discussed, the Veteran's service-connected right ankle and right hip disabilities are manifested by pain, painful motion, and limitation of motion of the affected joints.  These symptoms or impairments due to the right ankle and right hip disabilities are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  Of note, the criteria for evaluating the Veteran's hip disability include broad terms such as moderately severe and markedly severe to describe the Veteran's residuals, and therefore the Board is empowered within the context of the assigned schedular rating to consider all of the Veteran's hip replacement residuals.  Moreover, while the Veteran has voiced several complaints regarding his hip and ankle ratings and has submitted statements from friends and family, these statements do not identify anything unique or unusual about the Veteran's hip and ankle disabilities.  That is not to say that the statements and letters are not compelling, or that they do not show impairment.  They clearly do.  However, it is this identified impairment that provides the basis for the compensable ratings that are assigned.  Here, the Board concludes that the schedular rating criteria reasonably describe the Veteran's hip and ankle disabilities, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for right hip and right ankle disabilities and hip replacements contemplate limitation of motion including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca).  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran had filed a claim for TDIU in April 2009 and this claim was denied in a November 2009 decision.  The veteran had perfected an appeal of this issue but subsequently withdrew the appeal in September 2010.  The Board finds that a claim for TDIU due to the right ankle and right hip disabilities has not been raised by the record since September 2010 and the Veteran has not alleged that he is unemployable on account of either his right ankle and right hip disabilities.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A disability evaluation in excess of 20 percent for right ankle arthritis is denied. 

A disability rating in excess of 50 percent, to include a rating in excess of 30 percent earlier than March 6, 2014, for arthritis of the right hip, status total hip replacement is denied. 


REMAND

In an October 2014 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's reduction claim was required because the Board erred by providing a statement of reasons or bases which was inadequate for judicial review.  See 38 U.S.C. § 7104(d)(1).  The parties noted that in the January 2014 Board decision, the Board had found that the RO decision to reduce the disability rating for service-connected medial collateral ligament laxity of the right knee from 30 percent to zero percent was proper.  The parties indicated that the Board correctly noted that when a rating is continued for five years or more, any rating reduction is valid only if it is based upon an examination that is at least as complete as the examination that formed the basis for the original rating; the Board cited to 38 C.F.R. § 3.344(a).  The Board then indicated that "the 30 percent rating" in this case "was in effect from April 27, 2006 to April 1, 2010, and therefore, a reexamination disclosing improvement is sufficient to warrant a reduction in rating."  The Board cited to 38 C.F.R. § 3.344(c).  Thus, the Board appeared to hold that the requirements of Section 3.344(a) were not triggered because the 30 percent rating had been in effect for just short of 4 years, from April 27, 2006, to April 1, 2010.  

However, the parties to the JMR noted that the RO reduction on review by the Board is one from 30 percent to 0 percent.  Further, the parties noted that a 10 percent rating was in effect from November 22, 2004, through April 26, 2006 and a compensable rating was in effect from November 22, 2004, through April 2, 2010, more than five years.  The parties agreed that the Board erred when it did not discuss the provisions of Section 3.334(a) given that a compensable rating was in effect for more than five years.  The parties found that because the Board did not adequately discuss this potentially applicable regulatory provision, an adequate statement of reasons or bases was not provided and a remand was required.  

In an October 2014 Order, the Court vacated the portion of the January 2014 Board decision that determined that the reduction of the rating of the medial collateral ligament laxity of the right knee from 30 percent disabling to zero percent disabling effective April 1, 2010, was proper and remanded the matter to the Board for action consistent with the Joint Motion. 

The Board finds that the issue of whether the reduction of the disability rating for the service-connected medial collateral ligament laxity of the right knee, from 30 percent disabling to zero percent disabling, effective April 1, 2010, was proper must be remanded to the Agency of Original Jurisdiction for adjudication in accordance with the Joint Motion.  Specifically, the AOJ should consider the provisions of 38 C.F.R. § 3.334(a) when considering whether the reduction of the disability rating for the service-connected medial collateral ligament laxity of the right knee, from 30 percent disabling to zero percent disabling, effective April 1, 2010, is proper.   

Because the Veteran may be prejudiced by the Board considering the provisions of 38 C.F.R. § 3.334(a) in the first instance, the Board determines that remand for reconsideration pursuant to 38 C.F.R. § 3.334(a) is warranted.  The Board finds that due process mandates that this issue be remanded to the RO for readjudication in the first instance by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issues of entitlement to a rating higher than 10 percent for osteoarthritis of the right knee; entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010; and entitlement to a compensable rating for medial collateral ligament laxity of the right knee from April 1, 2010 are inextricably intertwined with the reduction issue discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Thus, the Board finds that adjudication of the increased rating issues must be deferred pending resolution of the reduction/restoration claim.  

The Veteran contends that he was treated for sinus infections in active service.  In statements dated in April 2009, October 2009, and October 2010, the Veteran asserted that he was treated for sinus infections at the Navy Hospital in Groton, Connecticut, and at the Mather AFB hospital in the 1960s and 1970s.  In an October 2009 statement, the Veteran indicated that he contacted the U.S. Navy Hospital in Groton Connecticut and asked for a search for his records.  The Navy Hospital reportedly told him his records were transferred to Military Records in St. Louis.  In an October 2010 statement, the Veteran asked the RO again if they searched for his hospital records at St. Louis.  

Review the record shows that a search was made for service treatment records to include complete medical and dental records and examination reports.  However, it is not clear if VA requested copies of any service clinical records or hospital records.  The RO should conduct a search for the Veteran's service clinical records and/or hospital records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).

The RO should obtain the VA treatment records for treatment of the right knee disability and the sinus disorder and allergies dated from March 2014 from the VA healthcare system.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical records and/or hospital records dated in the 1960s and 1970s showing treatment for a sinus infection to include any clinical or hospital records from the Groton Navy Hospital in Connecticut and the Mather AFB Hospital.  Incorporate any such records in the Veteran's claims file.

2.  Obtain the VA treatment records for treatment of the service-connected right knee disability and the claimed sinus disorder and allergies dated from March 2014 from the VA healthcare system.  

3.  After completing all indicated development, the RO should readjudicate the issues of whether the reduction of the disability rating for the service-connected medial collateral ligament laxity of the right knee, from 30 percent disabling to zero percent disabling effective April 1, 2010 was proper; entitlement to a rating higher than 10 percent for osteoarthritis of the right knee; entitlement to a rating higher than 30 percent for medial collateral ligament laxity of the right knee, prior to April 1, 2010; entitlement to a compensable rating for medial collateral ligament laxity of the right knee from April 1, 2010; and service connection for a sinus disorder and allergies in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


